7 F.3d 238
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.FOREST COUNTY POTAWATOMI COMMUNITY OF WISCONSIN, PotawatomiCommunity Bingo Commission, Lois Crowe, and IndianCommunity School of Milwaukee,Plaintiffs-Appellees,v.John O. NORQUIST, Grant F. Langley, Phillip Arreola, LeeJensen, City of Milwaukee and E. Michael McCann,Defendants-Appellants.
No. 92-3287.
United States Court of Appeals, Seventh Circuit.
Argued March 29, 1993.Decided Oct. 8, 1993.

Before BAUER, ROVNER and TIMBERS*, Circuit Judges.

ORDER

1
This is an appeal from a preliminary injunction that has now been mooted by the granting of a permanent injunction.


2
Accordingly, this appeal is dismissed as moot.



*
 The Honorable William H. Timbers of the United States Court of Appeals for the Second Circuit, sitting by designation